lhei+morableKerryKnorpp              OpinionNo. H-754
CcnmtyAttorney
County of potter                     R?: Feestobechargedbya
Amarillo,Texas 79101                 countyclerk in a civil law suit
                                     for debt.

Dear m. Knorpp:

     Youhavs askedwhatfees the county clerk shouldcollectin acivil
law suit for debt where severalinstnments are filed by the plaintiff
and itisnecessary for the clerktoissuevariouswrits atthedirection
ofthec0urt,orremrdceYcaininstIUrents,hothkeforejudgmentand
after. Article 3930(b),V.T.C.S.,reads in part:

              Section1. County clerksand clerksof
         county courts ars bereby authorizedand
         reqh-ed to collectthe followingfees for
         servicesrmdexedbythemtoall~,
         firms,coqmrations, legal entities,govermmtal
         agenciesand/orgwfmmntalrepm3entatives:
              A. Fees for county Civil Court Ecckets
              (1) For each cause or action,or
         dmketinC0mty     Civil Courts: for filing,
         or filing and registering,or filingand
         rec~rdhg,andfordxketingandincluding
         izaxingoostsforeachandallapplications,
         caplaints, petitions,returns,docunents,
         papars,.legalinstnmnts, recordsand/or
         pmceedmgs; for issuing,includingths
         record.ingoftheretunltherecm,eachand
         all citaticms,notices,s&poems, ammis-
         sions to take depositions,executionswhile
         the docket is still open, garnishnsnts
         before juarpnents,oxders,writs,processes,
         or any and all other insb-umznts,dtzcmants
         or papers authorized,pMnitted or required




                           p. 3190
.   .




    The Homrable Kerry Know   - page 2 (H-754)



             to be issuedby said county clerk or said
             clerk of county courtsonwhicha return
             must be recorded;for all attendanceain
             court as clerk of court; for impanelinga
             jury: for sweariqwitneeses; for approving
             bondsinvolvedincourtactions,fora&inistering
             oaths; and for allotherdlericalduties in
             cormectionwith such countycivil court
             docket:
                  (a) Fbr each originalcam or suit in
             aC!mntyCivil Court, including,butnot
             limitedti,appealsfranJusticeofthe
             PeaceCourtsorCoqxxationQxrtsand
             transfersof causesor suits franother
             jurisdictims,a fee tobedue andpayable,
             and to be paid by the plaintffor plaintiffs,
             or appellantor appellants,at the tim said
             cause or suit is filed,startedor initiated,
             wbichfeeistobepaidbutonatinreinaach
             cause or docket,or suit, and which fee
             excludes~itfm~     listedinPea=B,
             C, g, ----
                   and E of this=.       1:

                  (i) For causes or docketsinwlving
             dmages, debts, specificperfonranosofcontracts
             and agrements, pleas of privilege,appealsfmn
             Justiceof the Peace Courts and Corporation
             courts,for appealsfmn driver'slicense
             suspension,andother causesof actionnot
             other&se listed in this ParagraphA(l)(a):
             afeeof....      . .$lO.OO (IWphasisadded.)

        ParagraphsB, C, D, and E mnticmed above cmncern,respectively,
    probatecourt fees (B),fees where no cause is pending 0, fees for
    sanricesunrelatedtotheprosecuti~ofapendingcauseand~~la
    return is to be recorded (D),and fees for issuingletterstestmsntary,
    lettersof guardianship,lettersof U&ration,        sndabstracts of
    judgments(El. SubparagraphA(1)(a)(ii)specifiesspecialchargesfor
    garnishmentsafter jmlgmnt.and subparagraphA(l)(b)specifiesthe fee
    tobechaq~forinterpleadersandcrossactions.




                                 p. 3191
T% HonorableBerry Knorpp - Page 3 (H-754)



     In AttorneyGeneralCpinionH-43 (1973)ws mted that paragraphA
of section1 of this statuterequiresthat a fee of $10.00bs paid for
all servicesof the clerk thereinlisted in certaintypes of suits
excludingthosesemices rendmxdunderparagraPhsB,C,DandE.
ParagraphAapplies to suits for debt, and so long as the suit is
pending,the initial$10.00charge is the only charge the comty clerk
canmke for the court-relatedservicesdescribedin~aragraphAother
than those fees allowedby subparasraphs A(1)(a)(ii)and A(1)(b),m
izatterhowoftenthoseservicesmustberender& or repeated. It is to
be paid "but me tine in each cause or docket,or suit." V.T.C.S.aft.
393Ob, 5 1 A(1)(a).

    In H-43, where the provisionsof Bule 621a of the Texas Bules of
Civil Procedureware a factor,ws said:

              AS we construeArticle 3930(b),if at the
         tima the provisionsof Bule 621a are invoked
         the originalcause of action is still Pending
         upon the docket of the court, the successful
         party my file or requirethe issuanceof
         whatever~aPersarenecessaqunderBule62la
         without incurringliabilityfor any additional
               ~theotberhand,ifthereisnocause
         ~mdthepmeedingmustbebrought
         under ParagraphC, then the Clerk is entitled
         to a chargeof $3.00 for issuingeach instnnnent,
         docmsnt, or paper,but not for merely filing
         the sane. If, asmaybs true indiscovery
         proce&ngsunderthealmded       rules, the Clerk
         is not calledupon to issue any instnmients,~
         see no authorityfor him to charge a fee.

              It is our constructionof articles3930
         and 393OA-1that they apply only to the non-
         court asps&s of the functionsof the county
         clerk'soffice and that mbsecticm (9)of
         Article 3930 does not authorizethe clerk to
         set a fee for filing instnmentsincourt
         p==dings..
    We vllould
             add only that paragraphE allawsa specificadditional
chargeof $1.00 for issuingeach abstractof judgmantand controlswith
regard to that service. The non-courtrelatedservicesdescribedin
ParagraPhD arenotinvolved in the fact situationyoupose.




                             pm 3192
,   ,




    The SormrableKerryIWorpp - page 4    (H-754)



         ws thereforeanswar that in a civil suit for debt, except for the
    additimlfees allowadforgarnishwnts after judgmntsnd for inter-
    ventionsand cross-actions, etc., awuntyclerkmaymake      onlyaone-
    tim total chargeof $10.00for the renditionof all servicesdescribed
    in paragraphA of article3930(b)so long as the suit is pending.
    Aftenards, the clerk may charge an additional$3.00 for each occasion
    onwhicha se.rvice describedtip&zagraphCis performea,and the clerk
    may chargean additional$1.00 foreachabatractof jtigmsntwfiichhe
    issues in accordancewith paragraphE. See
                                          -- also AttorneyGeneralopinion
    M-230 (1968).

                             SUMMARY

             In a civil suit for debt, except for the additional
             fees allawedforgarnislmmts after judgmntand
             for intenrentions and cross-actions, etc., a
             comtyclerkmaynmkeonlyaone-timetotalchaqe
             of $10.00for the renditionof all servicesdescribed
             in paragraphA of article3930(b)S 1, V.T.C.S.,so
             longas the suitispending. Afterwax& theclerk
             may chargean additional$3.00 for each occasionon
             whicha servicedescribedinparagraphCofthat
             statuteisperfonnsd,andthe clerkmay chargean
             additional$1.00 for each atetractof jM.gnsnthe
             issues inaca&amewithparagraphEof         the statute.




                                                     ‘ew
                                         P         L. HILL
                                                ttorneyGeneralof Texas




                                    p.   3193